Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 1 of 24

aM eRe ties eem cep le Citi elaine con

Debtorname Interface Network Systems, Inc.

 

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

 

Case number (ifknown) 8:19-bk-04596
(1 Check if this is an
amended filing

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors as

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

ee Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Asseis~Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
Other document that requires a declaration

 

OROBR BARA

| declare under penalty of perjury that the foregoing is true an

  

 

David J. Omlor
Printed name

President
Position or relationship to debtor

 

Official Form 202 Declaration Under Penalty of Perjury for Non-individual Debtors

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 2 of 24

Fill in this information to identify the case: |

‘Debtor name Interface Network Systems, Inc.

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

‘Case number (if known): _8:19-bk-04596

 

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders

[] Check if this is an

amended filing

12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and
complete mailing address,
including zip code:

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans.
professional services,
and government
contracts}

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

if the claim is fully unsecured, fill in only unsecured claim amount. if
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff |

Unsecured claim

 

John J. Omlor &
Associates

4912 58th Street
South

Saint Petersburg, FL
33715

Blanket Lien

$400,000.00

$0.00

$400,000.00

 

Shirley A. Omlor
Recovable

Trust

4912 58th Ave.

Saint Petersburg, FL
33715

Blanket Lien

$250,000.00

$0.00

$250,000.00

 

Northeast
Communications
Grp

242 Route 156, Ste.
A

Trenton, NJ 08620

Sub-Contractor

$120,298.67

 

Kalamata

7315 Wisconsin Ave
E.

Tower, Ste. 950
Bethesda, MD 20814

Blanket Lien

$111,386.00

$0.00

$111,386.00

 

Fundation

11501 Sunset Hills
Rd.

Ste. 100

Reston, VA 20190

Blanket Lien

$98,681.00

$0.00

$98,681.00

 

Kabbage

730 Peachtree St.
NE

Ste. 1100

Atlanta, GA 30308

 

Loan

 

$52,256.60

 

Outsource

1960 E. Grand Ave.
Ste. 1180

El Segundo, CA
90245

 

 

 

Employee Leasing |

/ Technicians

 

 

 

$49,107.07.

 

Official form 204

 

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 1

Best Case Bankruptcy

 
Debtor

Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 3 of 24

Interface Network Systems, Inc. __

 

Name

Case number (if known)

8:19-bk-04596

 

 

Name of creditor.and
complete mailing address,
including zip code

Name, telephone number
and email. address of
creditor.contact

Nature of claim

(for example, trade »
debts, bank loans,
professional services,

Indicate if claim
is contingent,
unliquidated,.or
disputed

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount-and.deduction for
value of collateral or setoff.to calculate unsecured claim.

 

Total claim, if
partially secured

_ Deduction for value
_ of collateral or setoff

Unsecured claim

 

Capital Funding
‘Solutions

2021 Tyler St., Ste.
208

Hollywood, FL
33020

Factoring
Agreement

Unliquidated

$40,000.00

$0.00

$40,000.00

 

Quarterspot

333 7th Ave, Ste.
1402

New York, NY 10001

Loan

 

$37,497.00

 

Tirone Electric
6151 Pembroke Rd.
Hollywood, FL
33023

Sub-Contractor

$36,914.44

 

Superior Fiber &
Data Svcs

1711 Briercroct
Court

Ste. 154

Carrollton, TX 75006

Sub-Contractor

Disputed

 

$24,063.48

 

Whitlock

§910 Breckenridge
Parkway

Ste. H

Tampa, FL 33610

Sub-Contractor

$17,409.42

 

QYPSYS-V

5425 Beaumont
Center Blvd.

Ste. 918

Tampa, FL 33634

i

Sub-Contractor

$13,556.09

 

Horizon
Communication
Technologies

30 Fairbanks, Ste.
110

Irvine, CA 92618

Sub-Contractor

$9,685.30

 

Concor Networks
'601 N. Hammonds
Ferry Rd.

Suites H-J
Linthicum Heights,
MD 21090

Sub-Contractor

$6,616.50

 

'_Dasan Zhone
Solutions

PO Box 203730
‘Dallas, TX
_75320-3737

Training Company

$5,670.00

 

'Herc Rentals Inc.
PO Box 936257
Atlanta, GA 31193

 

 

 

Rental of
Equipment

 

 

 

 

$4,871.13

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy

 
Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 4 of 24

Debtor Interface Network Systems, Inc. Case number (ifknown) —_ 8:4. 9-bk-04596

 

Name

 

Name of creditor and Name, telephone number | Nature of.claim indicate if-claim. Amount of claim

complete mailing address, | and email address of _ (for example, trade is contingent, | If the claim is fully unsecured, fill in only unsecured claim amount. {f
including zip code creditor contact ‘debts, bank loans, unliquidated, or. claim is partially secured, fill in total claim amount and deduction for
: : _ professional services, disputed “value of collateral or.setoff to calculate unsecured claim.

 

Total claim, if Deduction for value Unsecured claim
partially secured of collateral or setoff :

 

Advanced Cabling _Sub-Contractor $3,601.40
4950 Northshore
Lane N.

North Little Rock,
AR 72118

5

 

LAN-TEL _Sub-Contractor $3,154.37
Communications
1400 Providence
Hwy, Bldg. 3

Ste. 3100

Norwood, MA 02062

 

 

Miller Electric Co. Sub-Contractor $3,019.00
PO Box 1799

Jacksonville, FL i
32201

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 3

Software Copyright (c} 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 5 of 24

UP UUEMI HIER eh Cie alekers tte

Debtor name Interface Network Systems, Inc.

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

“Case number (ifknown) 8:19-bk-04596

 

 

Official Form 206Sum

 

({] Check if this is an
amended filing

 

 

Summary of Assets and Liabilities for Non-Individuals 12/15
Summary of Assets
1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
"8 Coayline 88 fom SCHOQUIC AIBoecccccoccoccessscccvssccssssssssssssevstsessassassssasesaviuiissssssanssssistsasustussavsrasssesiuiustissvasssseeee $ ss.
1 Copy line STA from SOMCCUE ALB. ounsssousssunnnnviseunsnnsnnnuinnnnannnnne S 258,156.53
‘c Copy ine Oe. faeon Schedule ADBevsvvvsssssssssvessesssvsssssssssssesesssesessesessssssescessssasssseseassssssssssssusisisisisiususisususseesee $ 258,156.53

Summary of Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.........ccccecccceetteeseeee

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/F oo. ..cccc cc ccccecceeccceccensceseesenceceeensseneesasenseecneteseeeases

3b. Total amount of claims of nonpriority amount of unsecured claims:

Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F oo... ccceecceeteeceneteereteesetetnees

4. Total liabilities ooo ccec ccc cneescsscesessessaecesecsacseesseesessssscgetesssessesueeesiesussegausssecssecssseseeceeseaeeeseesssenseeseess
Lines 2 + 3a + 3b

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

$ 945,919.00

$ _ (0.00
+5 399,673.97

$ 1,345,592.97

 

page 1

Best Case Bankruptcy
Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 6 of 24

 

Fill in this information to identify the case:

Debtor name Interface Network Systems, Inc.

 

 

| United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

Case number (ifknown) 8:4 9-bk-04596
: e—o (0 Check if this is an
amended filing

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12115

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. in Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

C] No. Go to Part 2.

El Yes Fill in the information below.
All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

 

 

 

 

 

 

 

 

 

 

 

3. Checking, savings, money market, or financial brokerage accounts (/dentify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
Business Advantage
3.1. Bank of America Checking (Operating) 1135 $4,593.94
Business Advantage
3.2. Bank of America Checking (Vendor) 7750 $22.54
Lifegreen Checking for
3.3. Regions (negative balance) Business 4421 $0.00
4. Other cash equivalents (identify all)
5. Total of Part 1. $4,616.45
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80. ee
Deposits and Prepayments
6. Does the debtor have any deposits or prepayments? /
C] No. Go to Part 3.
EI Yes Fill in the information below.
q. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit
7.14. Security Deposit w/ Landlord $2,827.96
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

Software Copyright (c} 1995-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 7 of 24

 

 

Debtor —_ Interface Network Systems, Inc. Case number (ifknown) 8:19-bk-04596
Name
8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

Description, including name of holder of prepayment

9. Total of Part 2. $2,827.96
Add lines 7 through 8. Copy the total to line 87. a _

 

   

Accounts receivable
10. Does the debtor have any accounts receivable?

 

CI No. Go to Part 4.
EB Yes Fill in the information below.

 

 

 

 

 

 

11. Accounts receivable
11a. 90 days old or less: 32,254.22 - 0.00 =... $32,254.22
face amount doubtful or uncollectible accounts — Oe
11b. Over 90 days old: 87,825.26 - 0.00 =... $87,825.26
face amount doubtful or uncollectible accounts Eee
12. Total of Part 3. $120,079.48

 

 

Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 

investments
13. Does the debtor own any investments?

 

El No. Go to Part 5.
(] Yes Fill in the information below.

inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

 

EC] No. Go to Part 6.
EB Yes Fill in the information below.

General description Date of the last Net book value of Valuation method used Current value of
physical inventory debtor's interest for current value debtor's interest
(Where available)

19. Raw materials

Various Wire, Cabling
Hardware $0.00 N/A $20,000.00

 

 

 

 

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. ‘Total of Part & 20,000.00
Add lines 19 through 22. Copy the total to line 84. Le

24. Is any of the property listed in Part 5 perishable?

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor

25.

26.

click

Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 8 of 24

 

 

Interface Network Systems, Inc. Case number (if known) 8:19-bk-04596
Name

EI No

Cl Yes

Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

No
Cl Yes. Beok value a _ Valuation method

- Current Value

Has any of the property listed in Part 5 been appraised by a professional within the last year?
EE No
C] Yes

Farming and fishing-related assets (other than titled motor vehicles and land)

 

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

EZ No. Go to Part 7.
Cl Yes Fill in the information below.

Office furniture, fixtures, and equipment; and collectibles

 

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

CI No. Go to Part 8.
EA Yes Fill in the information below.

39.

General description Net book value of Valuation method used Current value of
debtor's interest for current value debtor's interest
(Where available)

Office furniture
6-Desks w/ chairs; Conference Table w/
8-Chairs, 4-Cubicles w/ chairs $0.00 $2,500.00

 

 

40.

41.

Office fixtures

Office equipment, including all computer equipment and

communication systems equipment and software

5-Computers, Server, 4-Printers, 8-Phones,

and Software $0.00 $7,500.00

 

 

42.

43.

44,

45.

46. Does the debtor own or lease any machinery, equipment, or vehicles?

Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
books, pictures, or other art objects; china and crystal; stamp, coin, or basebail card
collections; other collections, memorabilia, or collectibles

Total of Part 7. _ $10,000.00.
Add lines 39 through 42. Copy the total to line 86. :

 

mg

 

 

Is a depreciation schedule available for any of the property listed in Part 7?
EI No
Cl Yes

Has any of the property listed in Part 7 been appraised by a professional within the last year?

EE No
Yes

Machinery, equipment, and vehicles

 

 

[1 No. Go to Part 9.

Official Form 206A/B8 Schedule A/B Assets - Real and Personal Property page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor

47.

48.

49.

50.

Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 9 of 24

Interface Network Systems, Inc. Case number (If known) 8:19-bk-04596

 

 

Name

EB Yes Fill in the information below.

General description Net book value of Valuation method used Current value of
include year, make, model, and identification numbers debtor's interest for current value debtor's interest

(ie., VIN, HIN, or N-number) (Where available)

Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1. Utility Box Trailer $0.00

$1,000.00

 

Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
floating homes, personal watercraft, and fishing vessels

Aircraft and accessories

Other machinery, fixtures, and equipment (excluding farm

machinery and equipment)

Graybar - Lease w/ Option to purchase (2)

Fluke Tegrers DSX2-8000QI/Gr,D-2GHZ DSX

QUAD OLTS rNSpC V2-W/WT.I"L and

SPLICER/MITTI ECU3 100-4507749-002 (the

“Fluke Test Equipment") $0.00

$47,130.00

 

 

51.

52.

53.

ecliace

Total of Part 8.
Add lines 47 through 50. Copy the total to line 87. |

is a depreciation schedule available for any of the property listed in Part 8?
EI No
Cl Yes

Has any of the property listed in Part 8 been appraised by a professional within the last year?
Ei No
Cl Yes

Real property

$48,130.00

 

 

54. Does the debtor own or lease any real property?

ust intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

Part 11:

Ei No. Go to Part 10.
C1 Yes Fill in the information below.

 

F2 No. Go to Part 11.
C Yes Fill in the information below.

All other assets

 

70. Does the debtor own any other assets that have not yet been reported on this form?

Include all interests in executory contracts and unexpired leases not previously reported on this form.

CJ No. Go to Part 12.
i Yes Fill in the information below.

Current value of
debtor's interest

Official Form 206A/B Schedule A/B Assets - Real and Personal Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 4

Best Case Bankruptcy
Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 10 of 24

Debtor Interface Network Systems, Inc. Case number (if known) 8:19-bk-04596

 

Name

71. Notes receivable
Description (include name of obligor}
Promissory Note from Francis Lynn 52,502.64 -

 

 

Moore ‘Total face amount doubtful or uncollectibie amount

 

~

___ $52,502.64

 

72. Tax refunds and unused net operating losses (NOLs)
Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74, Causes of action against third parties (whether or not a lawsuit
has been filed)

75. Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets,
country club membership

78. Total of Part 11.
Add lines 71 through 77. Copy the total to line 90.

79, Has any of the property listed in Part 11 been appraised by a professional within the last year?
No
Cl Yes

Official Form 206A/B Schedule A/B Assets - Real and Personal Property

Software Copyright (c) 1995-2019 Best Case, LLC - www. bestcase.com

 

 

page 5

Best Case Bankruptcy
Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 11 of 24

Debtor Interface Network Systems, inc. Case number (if known) 8:19-bk-04596
Name

 

 

eee Summary

in Part 12 copy all of the totals from the earlier parts of the form /

 

 

 

 

 

 

 

 

 

 

ee of property Currentvalueof Current value of real
‘personal property property -
80. Cash, cash equivalents, and financial assets.
Copy line 5, Part 1 84,616.45
81. Deposits and prepayments. Copy line 9, Part 2. «$2,827.96
82. Accounts receivable. Copy line 12, Part 3. oo ___ $120,079.48.
83. Investments. Copy line 17, Part 4. $0.00
84. Inventory. Copy line 23, Part 5. a $20,000.00
85. Farming and fishing-related assets. Copy line 33, Part6. $0.00.
86. Office furniture, fixtures, and equipment; and collectibles.
Copyline 43,Pat7, $10,000.00.
87. Machinery, equipment, and vehicles. Copy line 51, Part 8. «$48,130.00.
88. Real property. Copy line 56, Part Qo... cece cee ceecseseeneesereesnecsenensneceeseacasseateneetanaeataes > «$0,000
89. Intangibles and intellectual property. Copy line 66, Part 10. «$0.00,
90. All other assets. Copy line 78, Part 17. + $52,502.64
91. Total. Add lines 80 through 90 for each column «$258,156.53 + 2b. $0.00
92. Total of all property on Schedule A/B. Add lines 91a+91b=92 _ $258, 156.53

 

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.cam Best Case Bankruptcy
Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 12 of 24

Pate Peuue ied re fete aod io

 

Interface Network Systems, Inc.

 

| Debtor name

 

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

8:19-bk-04596

 

Case number (if known)
C1 Check if this is an
amended filing

 

Official Form 206D

Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?
CJ No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
FE Yes. Fill in all of the information below.

List Creditors Who Have Secured Claims

 

Column A

2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured

claim, list the creditor separately for each claim.

 

 

Amount of claim

Do not deduct the value

Column B

Value of collateral
that supports this
claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ny of collateral.
2.1 Capital Funding Solutions Describe debtor's property that is subject to a lien $40,000.00 $0.00
Creditor's Name Factoring Agreement
2021 Tyler St., Ste. 208
Hollywood, FL. 33020
Creditor's mailing address Describe the lien
UCC-1
is the creditor an insider or related party?
Ei No
Creditor's email address, if known oO Yes
Is anyone else liable on this claim?
Date debt was incurred Ea no
C1 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
“Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
EA no CJ contingent
Cl Yes. Specify each creditor, B Unliquidated
including this creditor and its relative oO Disputed
priority.
22 | Financial Servicing, LLC Describe debtor's property that is subject to a lien $45,852.00 $47,130.00
Creditor’s Name Graybar - Lease w/ Option to purchase (2)
Fluke Tegrers DSX2-8000QI/Gr,D-2GHZ DSX
QUAD OLTS rNSpC V2-W/WT.I"l. and
SPLICER/MITTI ECU3 100-4507749-002 (the
2005 Market St., 14th Floor "Fluke Test Equipment”)
Philadelphia, PA 19103
Creditor’s mailing address Describe the lien
UCC-1 filed 05/09/2018 / Lease w/ Option to
Purchase
Is the creditor an insider or related party?
. No
Creditor's email address, if known QO Yes
Is anyone else liable on this claim?
Date debt was incurred EB No
C1 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 4

Software Copyright (c) 1995-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor

Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 13 of 24

Interface Network Systems, Inc.

 

Name

 

Do multiple creditors have an
interest in the same property?

Ei No

C] ves. Specify each creditor,
including this creditor and its relative
priority.

 

As of the petition filing date, the claim is:
Check ail that apply

O Contingent
C1 untiquidated
C Disputed

Case number (if know)

8:19-bk-04596

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 23 | Fundation Describe debtor's property that is subject to a lien $98,681.00 $0.00
Creditor's Name Blanket Lien
11501 Sunset Hills Rd.
Ste. 100
Reston, VA 20190
Creditor's mailing address Describe the lien
UCC-1
Is the creditor an insider or related party?
a No
Creditor's email address, if known O Yes
fs anyone else liable on this claim?
Date debt was incurred EB No
(J Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
El no | Contingent
Cl Yes. Specify each creditor, CI uniiquidated
including this creditor and its relative CQ Disputed
priority.
24 John J. Omior &
*" | Associates Describe debtor's property that is subject to a lien $400,000.00 $0.00
Creditor's Name Blanket Lien
4912 58th Street South
Saint Petersburg, FL 33715
Creditor’s mailing address Describe the lien
UCC-1 filed 03/06/19
ts the creditor an insider or related party?
iene inn on einen nertnneninetiesaten nmin insta ie emnunniaarunensieinnrnatan titan ei No
Creditor's email address, if known Oo Yes
ts anyone else liable on this claim?
Date debt was incurred EB no
Cl Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check ail that apply
Bino C) Contingent
C1 Yes. Specify each creditor, C1 untiquidated
including this creditor and its relative C Disputed
priority.
(2.5 Kalamata Describe debtor's property that is subject to a lien $111,386.00 $0.00

 

Bethesda, MD 20814.

Official Form 206D

Creditors Name

7315 Wisconsin Ave E.
Tower, Ste. 950

Creditor's mailing address

Blanket Lien

 

 

Describe the lien

UCC-1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page 2 of 4

Best Case Bankruptcy
Debtor

Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 14 of 24

interface Network Systems, Inc.

Case number (if know) 8:19-bk-04596

 

“Name

 

 

 

Is the creditor an insider or related party?

Ei no
Creditor's email address, if known Cl Yes

Is anyone else liable on this claim?
Date debt was incurred Eno

Last 4 digits of account number

“Bo multiple creditors have an
interest in the same property?

Fl No

Cl ves. Specify each creditor,
including this creditor and its relative
priority.

 

(J Yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply

a] Contingent
C unliquidated
| Disputed

 

 

| Shirley A. Omlor Recovable

 

Creditor's Name

Trust

4912 58th Ave.

Saint Petersburg, FL 33715

 

Creditor’s mailing address

 

Describe debtor's property that is subject to a lien $250,000.00

$0.00

 

Blanket Lien

 

Describe the lien

UCC-1 filed 07/14/2009

 

is the creditor an insider or related party?

Ka No
Creditors email address, if known 0 Yes

Is anyone else liable on this claim?
Date debt was incurred LI No

Last 4 digits of account number

 

Do multiple creditors have an
interest in the same property?

Ea No

C ves. Specify each creditor,
including this creditor and its relative
priority.

EE Yes, Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check ail that apply

Cl Contingent
| Unliquidated
a Disputed

 

 

3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any. | $945,919.00.
List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

if no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
Name and address On which line in Part 1 did Last 4 digits of
you enter the related creditor? account number for
this entity

 

Corporation Service Co. as
Representative

PO Box 2576
UCCSPREP@CSCINFO.COM
Springfield, IL 62708

Line 2.5 _

FFE Services LLC, as
Representative

244 Madison Ave., #379
New York, NY 10016

Line 2.3 __

Graybar Financial
11885 Lackland Rd.
Saint Louis, MO 63146

Line 2.2 _

Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3 of 4

Software Copyright (c) 1995-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 15 of 24

 

 

Debtor Interface Network Systems, Inc. Case number (it know) 8:19-bk-04596
Name
Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 4 of 4

Software Copyright (c} 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 16 of 24

Fill. in this information to identify the case:

 

| Debtor name Interface Network Systems, Inc.

| United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

| Case number (ifknown) 8:19-bk-04596

 

 

(1 Check if this is an
amended filing

i
i i
I 5
} i
1

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 

List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

[1 No. Go to Part 2.

EB Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
with priority unsecured claims, fill out and attach the Additional Page of Part 1.

  

 

 

 

 

 

 

 

 

 

Total claim Priority amount
4 Priority creditor's name and mailing address As of the petition filing date, the claim is: $0.00 $0.00
Department of Revenue Check all that apply.
PO Box 6668 Cl contingent
Tallahassee, FL 32314 [) unliquidated
C1] Disputed
Date or dates debt was incurred Basis for the claim:
Noticing Purposes Only
Last 4 digits of account number is the claim subject to offset?
Specify Code subsection of PRIORITY EZ No
unsecured claim: 11 U.S.C. § 507(a) (8)
C] Yes
ri | Priority creditor's name and mailing address As of the petition filing date, the claim is: $0.00 $0.00
Internal Revenue Service Check all that apply.
PO Box 7346 CI Contingent
Philadelphia, PA 19101-7346 (C2 Untiquidated
(2 Disputed
Date or dates debt was incurred Basis for the claim:

Noticing Purposes Only

 

Last 4 digits of account number |s the claim subject to offset?

Specify Code subsection of PRIORITY Ei no
unsecured claim: 11 U.S.C. § 507(a) (8)
C] Yes

 

List All Creditors with NONPRIORITY Unsecured Claims

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
out and attach the Additional Page of Part 2.

Amount of claim

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 6
Software Copyright (c} 1996-2019 Best Case, LLC - www.besicase.com 26457 Best Case Bankruptcy
Case 8:19-bk-04596-CED

 

 

 

Doc 10 Filed 05/21/19 Page 17 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Interface Network Systems, Inc. ; Case number (it known) 8:19-bk-04596
Name — ~
~~ Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. _ $0.00
ABC Florida Gulf Coast CJ contingent
one N. eo 2 Uniiquidated
ampa, CJ Disputed
Date(s) debt was incurred : .
~ Basis for the claim: Trade Organization
Last 4 digits of account number _
Is the claim subject to offset? Hino Clyes
, | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. ____ $3,601.40
Advanced Cabling C1 contingent
4950 Northshore Lane N. C1 uniiquidated
North Little Rock, AR 72118 C] disputed
Date(s) debt was incurred _ Basis for the claim: Sub-Contractor
Last 4 digits of account number _
is the claim subject to offset? Mino OC yes
‘| Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. _ $0.00.
Allen Dell, P.A. C1 contingent
ca Ss. Papeete Ste. 100 EB Uniiquidated
ampa, LJ Disputed
Date(s) debt was incurred . .
7 Basis for the claim: Legal Services
Last 4 digits of account number __
is the claim subject to offset? Eno Cyes
| Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. __ $3,011.09.
Blue Wave Communications C1 contingent
10330 USA Today Way CT unliquidated
Hollywood, FL 33025 © disputed
Date(s) debt was incurred _ Basis for the claim: Sub-Contractor
Last 4 digits of account number _
Is the claim subject to offset? Eno Oyes
_ Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. _ $1,1 70.94
Carolina Fiber Communication [3 contingent
3812 Tarheel Dr., Ste. E C) untiquidated
Raleigh, NC 27609 Oo Disputed
Date(s) debt was incurred _ Basis for the claim: Sub-Contractor (Critical Vendor)
Last 4 digits of account number _
Is the claim subject to offset? a No (Cl Yes
(3.6 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $610.00
CECO CJ contingent
200 W. Jackson Blivd., #1340 C] Untiquidated
Chicago, IL 60606 C1 pisputed
Date(s) debt was incurred _ Basis for the claim: Sub-Contractor
Last 4 digits of account number
~ Is the claim subject to offset? Eino Oves
3.7 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply $2,251.79
City Electric Supply CI contingent
clo Milne Law Group, PA 2 untiquidated
545 Delaney Ave., Bldg. 7 C1 pisputed
Orlando, FL 32801
. Basis for the claim: Purchases
Date(s) debt was incurred __ —
Last 4 digits of account number _ is the claim subject to offset? Hl No O1 Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8:19-bk-04596-CED

Doc 10 Filed 05/21/19 Page 18 of 24

 

 

 

 

 

 

 

  

 

Debtor Interface Network Systems, Inc. Case number (knows) 8:19-bkK-04596
Name 7
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. __ $6,61 6.50
Concor Networks C3 Contingent
601 N. Hammonds Ferry Rd. 1 Untiquidated
Suites H-J ; C] Disputed
Linthicum Heights, MD 21090
. Basis for the claim: Sub-Contractor
Date(s) debt was incurred _
Last 4 digits of account number _ Is the claim subject to offset? Hl No (1 Yes
| Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. _ $1,950.00
Core Communications C] contingent
327 E. 13th Ave. N. C] untiquidated
Kansas City, MO 64116 C1 pisputed
Date(s) debt was incurred _ Basis for the claim: Sub-Contractor
Last 4 digits of account number _
Is the claim subject to offset? Eno Dves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. ___ $5,670.00:
Dasan Zhone Solutions CJ Contingent
PO Box 203730 C1 untiquidated
Dallas, TX 75320-3737 C1] Disputed
Date(s) debt was incurred __ Basis forthe claim: Training Company
Last 4 digits of account number _
is the claim subject to offset? a No Cl yes
1 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. ___Unknown
David J. Omlor CJ contingent
199 Dali Bivd., Unit 402 C] unliquidated
Saint Petersburg, FL 33701 1 disputed
Date(s) debt was incurred _ Basis for the claim: _Loan(s)
Last 4 digits of account number _
Is the claim subject to offset? | No ClyYes
'3.12 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply $4,871.13

Herc Rentals Inc.
PO Box 936257
Atlanta, GA 31193

Date(s) debt was incurred _

Last 4 digits of account number _

 

| Nonpriority creditor's name and mailing address
Horizon Communication
Technologies

30 Fairbanks, Ste. 110

Irvine, CA 92618

Date(s) debt was incurred _

Last 4 digits of account number _

 

 

C] contingent

C] unliquidated

Cj Disputed

Basis for the claim: Rental of Equipment

Is the claim subject to offset? Eno (yes

As of the petition filing date, the claim is: Check ail that apply.

(J Contingent
1 unliquidated
C) Disputed

Basis for the claim: Sub-Contractor

Is the claim subject to offset? EDNo Clyes

  

___ $52,256.60

 

| Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply.
Kabbage (1 Contingent
730 Peachtree St. NE (1 untiquidated
Ste. 1100 CI pisputed
Atlanta, GA 30308
; Basis forthe claim: Loan
Date(s) debt was incurred _
Last 4 digits of account number is the claim subject to offset? Hl No (Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8:19-bk-04596-CED

Debtor

Interface Network Systems, Inc.

Doc 10 Filed 05/21/19 Page 19 of 24

Case number (it known) 8:19-bk-04596

 

Name

 

| Nonpriority creditor's name and mailing address
LAN-TEL Communications

1400 Providence Hwy, Bidg. 3

Ste. 3100

Norwood, MA 02062

Date(s) debt was incurred _

 

Last 4 digits of account number _

 

As of the petition filing date, the claim is: Check aif that apply.

__ $3,154.37
CJ contingent

{J Unliquidated

C Disputed

Basis for the claim: Sub-Contractor

\s the claim subject to offset? EBno Clyes

 

~] Nonpriority creditor's name and mailing address
Miller Electric Co.

PO Box 1799

Jacksonville, FL 32201

Date(s) debt was incurred _

 

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply.
oO Contingent

C) unliquidated

C] Disputed

 

Basis for the clam: Sub-Contractor

Is the claim subject to offset? Eino Clyes

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $120,298.67
Northeast Communications Grp [2 Contingent
242 Route 156, Ste. A C Untiquidated
Trenton, NJ 08620 C1 pisputed
Date(s) debt was incurred _ Basis for the claim: Sub-Contractor
Last 4 digits of account number __
Is the claim subject to offset? gi No (Cl Yes
| Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $803.55
O'Connell Electric Co. CJ contingent
PO Box 8000 1 unfiquidated
Dept No. 342 C1 Disputed
Buffalo, NY 14267
. Basis for the clam: Sub-Contractor
Date(s) debt was incurred __ ne
Last 4 digits of account number _ Is the claim subject to offset? Eno Clyes
| Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. __ $880.00
Oklahoma Electrical Supply C1) contingent
4901 N. Sewell Ave. C1 unliquidated
Oklahoma City, OK 73118 C1 pisputed
Date(s) debt was incurred __ Basis for the clam: Sub-Contractor
Last 4 digits of account number _
Is the claim subject to offset? Gi No Ll Yes
/ Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. __ $49,107.07

 

 

Outsource

1960 E. Grand Ave.
Ste. 1180

El Segundo, CA 90245

Date(s) debt was incurred __

Last 4 digits of account number _

| Nonpriority creditor's name and mailing address

Quarterspot
333 7th Ave, Ste. 1402
New York, NY 10001

Date(s) debt was incurred __

Last 4 digits of account number __

C1 Contingent

CJ Untiquidated

Cc Disputed

Basis forthe claim: Employee Leasing / Technicians

is the claim subject to offset? a No UC] Yes

As of the petition filing date, the claim is: Check ail that apply.
C1 contingent

C] Untiquidated

Cl Disputed

  

Basis forthe claim: Loan

Is the claim subject to offset? Eno Dyes

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 4 of 6

Best Case Bankrupicy
Case 8:19-bk-04596-CED

Doc 10 Filed 05/21/19 Page 20 of 24

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

Debtor Interface Network Systems, Inc. Case number (if known) 8:19-bk-04596
Name
| | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply $13,556.09
QYPSYS-V CD contingent
ot25 Beaumont Center Bivd. CT Unliquidated
e. Opi
Disputed
Tampa, FL 33634 p sub-c
Basi im: -
Date(s) debt was incurred _ asis forthe claim: Sub-Contractor
Last 4 digits of account number Is the claim subject to offset? Hl No C1 ves
(3.23 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply $24,063.48
Superior Fiber & Data Svcs (J Contingent
1711 Briercroct Court C] untiquidated
Ste. 154 ie
Disputed
Carrollton, TX 75006 °
Date(s) debt was incurred _ Basis for the claim: Sub-Contractor
Last 4 digits of account number _ Is the claim subject to offset? Eno Oyes
| Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $36,914.44
Tirone Electric CJ contingent
6151 Pembroke Rd. C] unliquidated
Hollywood, FL 33023 C1 disputed
Date(s) debt was incurred _ Basis for the claim: Sub-Contractor
Last 4 digits of account number _
Is the claim subject to offset? Eino Cl yes
| Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply $418.13
Total Telecom Corp C] contingent
PO Box 11647 CI unliquidated
San Juan, PR 00910 C1 pisputed
Date(s) debt was incurred _ Basis for the claim: Sub-Contractor
Last 4 digits of account number _
ts the claim subject to offset? Eino Cyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $858.00
Verigent C1 contingent
9920 Kincey Ave., #210 C1 untiquidated
Huntersville, NC 28078 C pisputed
Date(s) debt was incurred _ Basis for the claim: Employee Leasing / Technicians
Last 4 digits of account number _
is the claim subject to offset? Eino Clyes
3.27, | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $17,409.42
Whitlock ; CI contingent
See mage Parkway (7 untiquidatea
e.

Tampa, FL 33610
Date(s) debt was incurred _

Last 4 digits of account number _

C) Disputed
Basis forthe claim: Sub-Contractor

Is the claim subject to offset? Elno Eyes

 

List Others to Be Notified About Unsecured Claims

 

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,

assignees of claims listed above, and attorneys for unsecured creditors.

lf no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address

On which line in Part’ or Part 2 is the
related creditor (if any) listed?

Total Amounts of the Priority and Nonpriority Unsecured Claims

Last 4 digits of
account number, if
any

 

§. Add the amounts of priority and nonpriority unsecured claims.

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 5 of 6

Best Case Bankruptcy
Case 8:19-bk-04596-CED

Debtor Interface Network Systems, Inc.

Doc 10 Filed 05/21/19 Page 21 of 24

Case number (it known) 8:19-bk-04596

 

 

Name

5a. Total claims from Part 1
Sb. Total claims from Part 2

5c. Total of Parts 4 and 2
Lines 5a + 5b = Sc.

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Total of claim amounts —

 

5b. - $ 399,673.97
cS «899,673.97.

 

Schedule E/F: Creditors Who Have Unsecured Claims

Page 6 of 6

Best Case Bankruptcy
Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 22 of 24

PUN Mele cern ots Cty, tiie le

 

 

Debtorname Interface Network Systems, Inc.

. United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

i

Case number (ifknown) 8:19-bk-04596
C] Check if this is an
| amended filing

Official Form 2066
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

 

 

 

i. Does the debtor have any executory contracts or unexpired leases?
[] No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

E Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1. State what the contract or Cell Phone Service

lease is for and the nature of Agreement
the debtor's interest

State the term remaining

AT&T
List the contract number of any PO Box 10330
government contract Fort Wayne, IN 46851-0330

 

 

2.2. State what the contract or Landlord - $1,900 per
lease is for and the nature of month
the debtor's interest

State the term remaining CMNY Benjamin LLC
enjamin

 

 

List the contract number of any PO Box 770310
government contract Winter Garden, FL 34777-0310
2.3. State what the contract or Copier Lease

lease is for and the nature of
the debtor's interest

State the term remaining

Dex Imaging
List the contract number of any 5109 W. Lemon Street
government contract co . _Jamipa, FL 33609

 

 

2.4. State what the contract or Lease w/ Option to
lease is for and the nature of | Purchase -- Fluke Test
the debtor's interest Equipment

State the term remaining Graybar Electri
raybar Electric

 

 

 

 

List the contract number of any 11885 Lackland Rd.
government contract SaintLouis,MO63146 00
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases : Page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 23 of 24

 

Debtor 1 Interface Network Systems, Inc. i Case number (ifknown) 8:19-bk-04596

“First Name Middie Name Last Name

 

Ee Additional Page if You Have More Contracts or Leases

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.5. State what the contract or Internet Service

lease is for and the nature of | Agreement
the debtor's interest

 

 

State the term remaining Spectrum a Subsidiary of
Charter Communications, Inc.
List the contract number of any 400 Atlantic Street
government contract Stamford, CT 06901
2.6. State what the contract or Payroll Company

lease is for and the nature of
the debtor's interest

 

 

State the term remaining TriNet
Headquarters
List the contract number of any One Park Place Suite 600
government contract Dublin, CA 94568
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 8:19-bk-04596-CED Doc10 Filed 05/21/19 Page 24 of 24

BUR es leurs to ei a recs

 

Debtorname Interface Network Systems, Inc.

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

| Case number (ifknown) 8:19-bk-04596

 

| (0 Check if this is an
. | amended filing

Official Form 206H
Schedule H: Your Codebtors 12115

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

(1 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
B Yes

2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

Column 1: Codebtor Column 2: Creditor
Name Mailing Address Name Check all schedules
that apply:
2.1 David J. Omlor 199 Dali Bivd., Unit 402 Shirley A. Omlor Ep 26
Saint Petersburg, FL 33701 Recovable COEF
LiG
Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
